Citation Nr: 0008433	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation of hepatitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial evaluation of 
nephrolithiasis of the left lobe, currently evaluated as 10 
percent disabling.

3.  Entitlement to a higher initial evaluation for Post-
Traumatic Stress Disorder (PTSD), major depression with 
Chronic Fatigue Syndrome (CFS), for the time period from 
March 30, 1994, to May 1, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1994.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which service 
connection was granted for PTSD, hepatitis, and 
nephrolithiasis of the left lobe; disability evaluations of 
10 percent, 10 percent, and zero percent, respectively, were 
assigned for these disabilities.

Concerning his claim for PTSD, the veteran initially appealed 
the denial of service connection.  The RO subsequently 
granted service connection, evaluating the disability as 10 
percent disabling.  The RO then added the issue of an 
increased evaluation for PTSD to the September 1995 
supplemental statement of the case.  In his October 1995 VA 
Form 9, the veteran expressed his intention to appeal the 
evaluation initially assigned his service-connected PTSD, in 
addition to that assigned his hepatitis and left lobe 
nephrolithiasis.

In October 1997, the RO notified the veteran that, pursuant 
to the a ruling by the U.S. Court of Appeals for the Federal 
Circuit, a separate notice of disagreement to the issue of 
the evaluation initially assigned the veteran's PTSD was 
required.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The letter 
instructed the veteran to respond within one year from the 
letter or the issue would be removed from appellate control.  
The veteran's representative responded, in an August 1998 VA 
Form 646, that the veteran intended to appeal this issue.  
The Board will accept this as the response required by the 
October 1997 letter and hence, finds that it has jurisdiction 
over this issue.  See Beyrle v. Brown, 9 Vet. App. 24 (1996).

During the pendency of this appeal, the RO increased the 
evaluations afforded the veteran's service-connected 
hepatitis to 30 percent, and that afforded his service-
connected nephrolithiasis of the left lobe to 10 percent, 
effective March 30, 1994.  The RO also increased the 
evaluation assigned the service-connected PTSD during the 
pendency of this appeal to 50 percent, effective March 30, 
1994, and to 100 percent, effective May 2, 1997.  However, 
the veteran's appeal concerning the issue of higher initial 
evaluations for hepatitis and left lobe nephrolithiasis, and 
of a higher initial evaluation for PTSD for the time period 
from March 30, 1994 to May 1, 1997 remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The issues of higher initial evaluations for the service-
connected hepatitis and left lobe nephrolithiasis are the 
subjects of a remand immediately following this decision.

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the Board, as indicated above, 
exercises jurisdiction over the issue of an initial higher 
evaluation for the service connected PTSD under Beyrle, 
supra, as the veteran's representative's VA Form 646 may be 
considered a timely response to the RO's letter advising the 
veteran of the need to take additional action following the 
U.S. Court of Appeals for the Federal Circuit's decision 
regarding Holland v Brown, 9 Vet. App. 324 (1996).  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The claims file shows that the veteran claimed entitlement to 
service connection for Persian Gulf War Syndrome symptoms in 
December 1995.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD, major depression 
with CFS during the period of time from March 30, 1994 to May 
1, 1997 is manifested by no more than occupational and social 
impairment with reduced reliability and productivity and by 
no more than considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people or by no more than considerable industrial 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD, major depression with CFS for the time period from 
March 30, 1994 to May 1, 1997 have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (1994-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A September 1995 rating decision 
originally granted service connection for PTSD with 
dysthymia, evaluating it as 10 percent disabling, effective 
in March 1994, which is the month the veteran was discharged 
from active service, based on the evidence then of record.  
This evidence included service personnel and medical records 
showing that the veteran served in Southwest Asia and that he 
was awarded the Combat Action Ribbon, and a July 1995 VA 
examination report showing a diagnosis of PTSD.  The 
examination report further indicates that the veteran 
complained of nightmares occurring once or more per week, 
flashbacks, intrusive thoughts occurring daily, irritability, 
insomnia, anhedonia, decreased tolerance of others, isolation 
and withdrawal, hypervigilance, exaggerated startle response, 
re-experiencing traumatic events, repressed memory and 
difficulty concentrating, and the need to avoid crowds.  He 
expressed occasional suicidal and homicidal ideation but 
denied serious intent.  He stated he is divorced and has a 
son, to whom he is very devoted.  He indicated that he has no 
close relationships except for that with his son, but that he 
doesn't withdraw from people entirely.  Rather, he reported 
that he attends school and was taking a drama class in part 
to force himself to engage with others, and that he has no 
girlfriend but that this is not for lack of effort or desire 
to do so.  He further stated that he is working part time in 
his family's business.  The examiner noted that the veteran 
appeared alert and fully oriented, and was generally 
cooperative and reasonably personable.  He exhibited distrust 
and anger toward governmental institutions, but no evidence 
of hallucinations or overt delusions.  His thought processes 
were logical and coherent without looseness of association or 
bizarre content. The examiner diagnosed PTSD of mild to 
moderate severity, and dysthymic disorder.  A July 1994 
general medical examination report is also of record and 
shows subjective complaints of recurrent panic attacks, 
depression, and anxiety in addition to irritability and 
insomnia.  The veteran then reported he had been enrolled as 
a student full-time since January 1994.  The examiner 
observed the veteran to be mildly anxious but competent.  The 
report shows diagnoses of PTSD, major depression, and panic 
attacks.

In March 1997, the RO granted a 50 percent evaluation for the 
veteran's service-connected PTSD, effective in March 1994, 
based on a November 1996 VA examination report, a June 1994 
Persian Gulf War examination report, and VA treatment records 
dated from January 1996 through August 1996, and from 
November 1996 through January 1997.  In granting this 
increase, the RO described the disability as PTSD, major 
depression with CFS.

The November 1996 examination report shows additional 
subjective complaints of auditory and visual hallucinations.  
The veteran reported that he had resigned from his degree 
program after three years secondary to his physical and 
mental problems, but that he remained employed in the family 
business.  His family accommodated his disabilities although 
he had been unable to work the past four months.  He stated 
he could no longer sky dive, cycle or do other activities 
secondary to symptoms of his CFS and emotional condition.  
The examiner noted the veteran was cooperative, pleasant, and 
very genuine, yet moderately depressed and tearful from time 
to time throughout the interview.  He exhibited bright to 
average intelligence, yet a great deal of anger.  His 
concentration and attention span were mildly decreased.  
Remote and recent memory, judgment, and insight were found to 
be fair.  The examiner diagnosed PTSD and major depression 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The report shows the veteran was found competent with a 
guarded prognosis.

The Persian Gulf War examination report shows additional 
subjective complaints of rage and fatigue.  The examiner 
observed the veteran to exhibit abnormal memory and mood but 
normal orientation and consciousness, and diagnosed major 
depression, panic attacks, and PTSD. 

VA outpatient records show treatment with prescribed 
medication for such symptoms as identified above, with 
additional subjective complaints of mood swings, mistrust and 
paranoia, numbness, tension, and memory loss.  The examiners 
observed additional symptoms of restricted affect in February 
1996, flattened affect in July 1996, and that the veteran 
wouldn't make direct eye contact in January 1997.  The 
records show recorded observations indicating that the 
veteran presented as oriented and in control, depressed but 
not more than passively suicidal or homicidal, and without 
evidence of psychosis.  The veteran reported that his 
prescribed medications helped to control his panic attacks 
and flashbacks, but that he was still experiencing intrusive 
thoughts and having trouble sleeping.  The records show in 
June 1996, he reported he had no relationships with people 
since dropping out of school, but that he continued to do 
some things that pleased him.  For example, he stated he was 
purchasing a motorcycle because he enjoyed driving.  In July 
1996 he reported that his son had moved in with him but that 
it didn't make him as happy as he thought it would.  In 
August 1996 he reported wildly fluctuating moods accompanied 
by shaking.  His medications were changed and, in January 
1997, he reported the medication appeared to be helping his 
depression.  

In the course of the veteran's treatment, the outpatient 
records show that the examiners interviewed the veteran's son 
and father.  The veteran's son reported in August 1996 that 
his father is moody and loses control but doesn't mean to do.  
The son appeared tearful and worried for his father's help.  
The veteran's father stated in August 1996 that he was 
worried that his son would hurt himself or someone else.

In June 1998, the RO increased the evaluation for the 
veteran's PTSD to 100 percent, effective in May 1997, based 
on the report of a November 1997 VA examination.  The report 
shows similar subjective complaints to those that have 
already been reported with additional subjective complaints 
of hopelessness, indecisiveness, avoidance, loss of appetite, 
weight loss, and fatigue; and increased frequency of panic 
attacks (several times a day), intrusive thoughts (daily), 
nightmares (every other night), and flashbacks (daily).  The 
veteran reported that he continues to live with his son and 
that their relationship is good.  His son is self-sufficient 
and understands the veteran's condition.  The veteran further 
reported more specifically that he had dropped out of school 
because of chronic pain and concentration and memory 
problems; and that he last worked at his father's company 
eleven months ago.  However, he indicated that his father 
continued to pay him until seven months ago.  The veteran 
reported no daily activities other than getting his son to 
school, after which he stated he returns to bed because of 
pain and depression.  However, he also reported that he has a 
few friends who are veterans, and that he now has a 
girlfriend.  In addition, he stated that he lives close to 
his parents and that he visits them.  The veteran's father 
was present during the examination and offered his 
observations.  He stated that he could no longer employ the 
veteran because he would lash out in anger at the customers, 
and that the veteran's anger and fighting destroyed what had 
once been a close relationship between the veteran and his 
brother.  Finally, he stated that he did not want to be 
around the veteran anymore, because of his anger.  The 
examiner observed the veteran to be nicely dressed, 
adequately groomed, and cooperative.  He was alert and fully 
oriented but exhibited a depressed affect.  The veteran noted 
that he walked slowly and used a cane, and appeared to be 
physically in pain.  During the interview he occasionally 
teared up, and was agitated, angry, and expressed frustration 
with the government and the system.  His speech and grammar 
were normal, and he spoke at a normal pace.  The examiner 
diagnosed chronic severe PTSD and severe major depression 
without psychotic features, and assigned a GAF of 50.  The 
examiner further specifically noted that the veteran has 
experienced a surge in PTSD symptoms, in response to 
increased CFS symptoms, particularly in depression and anger.  
The examiner continued on to opine that, as the veteran's 
anger increases, he is at increased risk for violence toward 
others. 

Also of record is an undated letter from the veteran's 
father, written in his capacity as the veteran's employer.  
In pertinent part, the veteran's father states that his son's 
physical health has deteriorated to a point where he can no 
longer work.  Concerning his mental health, the veteran's 
father observed that it is so bad that the veteran targets 
customers and others with his anger and loss of self-control.

The 50 percent evaluation for PTSD was confirmed and 
continued for the time period from March 30, 1994 to May 1, 
1997.

The veteran has appealed the 50 percent evaluation assigned 
his service-connected PTSD for this time period and contends 
that a higher evaluation is warranted therefor.  
Specifically, he argues that his psychiatric disability 
renders him unable to work or to maintain effective 
relationships with others.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The 50 percent evaluation currently assigned the veteran's 
service-connected PTSD for the time period from March 30, 
1994 to May 1, 1997 was accorded under criteria revised 
effective from November 7, 1996, for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
higher, 70 percent, is afforded for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-1999).  

Under this diagnostic criteria, consideration should be given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. §§ 4.126 (1999).  The RO applied the 
new criteria in its March 1997 rating decision and gave 
notice to the veteran of the revised criteria in its March 
1997 supplemental statement of the case.

Formerly, the Schedule provided, under the General Rating 
Formula for Psychoneurotic disorders, for the assignment of a 
50 percent rating where there is considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A higher, 70 percent 
evaluation is assigned where the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1994-1996).

Because the rating criteria for evaluating mental disorders 
were revised during the pendency of the veteran's appeal, the 
veteran's current claim requires more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

In the present case, the Board determines that neither the 
new nor the old criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a rating higher 
than 50 percent from the time period from March 30, 1994 to 
May 1, 1997 under either criteria.  The medical evidence 
simply does not establish that the veteran manifests any of 
the symptoms that would warrant the assignment of a 70 or 100 
percent evaluation under either the new or the old criteria.

Concerning the new criteria, the medical evidence shows that 
during the time period from March 30, 1994 to May 1, 1997, 
the veteran did not present with obsessional rituals or 
illogical, obscure, or irrelevant speech.  He did not exhibit 
spatial disorientation.  Rather, he was consistently observed 
to present as alert, well-oriented, and cooperative without 
evidence of psychoses; and his thought processes were found 
to be logical, coherent, and without looseness of association 
or bizarre content.  In addition he was not found to neglect 
his personal appearance and hygiene.  The veteran complained 
of depression, angry outbursts, feeling out of control, and 
suicidal ideation.  The medical evidence shows that he was 
diagnosed with major depression, and treatment records show 
consistent observations of anger, frustration, and suicidal 
ideation.  However, the medical evidence does not establish 
that the veteran's depression was then such that it affected 
his ability to function independently, appropriately and 
effectively.  Rather, the evidence shows the veteran lived 
independently during this time period, pursuing and winning 
the primary custody and care of his son, a responsibility he 
continues to fulfill.  In addition, as noted above, the 
veteran's son and father were interviewed in August 1996, at 
which time the son reported the veteran loses control and the 
father reported he feared his son would hurt himself or 
someone else.  Yet, it is not until November 1997 that the 
medical evidence documents that the veteran was found to 
exhibit an increased risk for violence toward others.  At 
this time, the examiner also noted an increase in the 
veteran's depression.  It is not until May 1997 that 
veteran's father, and employer, submitted his letter stating 
that the veteran targeted customers with anger and loss of 
self control.  Furthermore, while an outpatient entry dated 
in October 1996 shows the veteran had engaged in a hunger 
strike, the examiner noted a strong manipulative element to 
these actions and noted that the veteran himself reported his 
actions were to embarrass the government.  Moreover, the 
remainder of the medical evidence for this time period shows 
that the veteran reported no suicidal plans, citing as reason 
his responsibility to, and relationship with, his son.  
Rather, the medical evidence reflects that the veteran 
presented as no more than passively suicidal or homicidal.  
Finally, while the veteran argues that his psychiatric 
disability impaired his ability to function in industrial 
settings and social relationships, the evidence of record 
shows that he last worked at his father's business in January 
1997 but remained on the payroll until April 1997, that he 
lived independently at home with his son for whom he has 
primary custody and care, and that he attended school and 
reported fairly normal interactions with people-even 
attending a drama course to encourage social interaction-
until the Fall of 1996. 

Concerning the old criteria, the medical evidence shows that 
during the time period from March 30, 1994 to May 1, 1997, 
the veteran did not exhibit an ability to establish and 
maintain effective or favorable relationships with people 
that was severely impaired, or that he exhibited severe 
impairment in the ability to obtain or retain employment.  
Rather, as discussed above, the medical evidence reflects 
that the veteran last worked at his father's business in 
January 1997 but remained on the payroll until April 1997, 
that he lived independently at home with his son for whom he 
has primary custody and care, and that he attended school and 
reported fairly normal interactions with people until the 
Fall of 1996.  Moreover, the medical evidence simply does not 
establish that the veteran, during this time period, was 
virtually isolated in the community, was demonstrably unable 
to obtain or retain employment, or exhibited symptoms 
bordering on gross repudiation of reality.  While the veteran 
reported feelings of isolation, the desire to withdraw from 
people, intolerance of people, and difficulty getting along 
with his family, the evidence shows he remained in a degree 
program from January 1994 to the Fall of 1996.  In addition, 
he reported a good relationship with his son and, during the 
time period in question, fought for and obtained primary 
custody and care of his son.  Furthermore, the evidence shows 
that he remained employed in his father's business until 
January 1997 and, thereafter, remained on the payroll until 
April 1997.  Finally, the medical evidence simply does not 
show that the veteran experienced symptoms of his PTSD 
bordering on gross repudiation of reality during from March 
30, 1994 to May 1, 1997.  Rather, the medical evidence shows 
he consistently presented as alert, fully oriented, without 
psychosis, and competent-albeit with a guarded prognosis in 
November 1996-to manage his own affairs.

The Board notes that the veteran exhibits symptoms related to 
his PTSD, including restricted and flattened affect, 
depression, anxiety, anger, frustration, sleeplessness, 
paranoia, mistrust, decreased concentration and attention 
span, and the desire to isolate and withdraw.  It is expected 
that the veteran would exhibit symptoms associated with his 
psychiatric disability, but the Board notes that these 
symptoms are accounted for and compensated for the time 
period from March 30, 1994 to May 1, 1997-under both the new 
and the old criteria-by the 50 percent evaluation already 
awarded.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 50 
percent are not met under either the new or the old criteria 
for the time period from March 30, 1994 to May 1, 1997.  
Specifically, the medical evidence demonstrates that, during 
this time period, the veteran's service-connected PTSD, major 
depression with CFS was manifested by occupational and social 
impairment with reduced reliability and productivity, and by 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people and 
considerable industrial impairment.

This does not, however, preclude the granting of a higher 
evaluation for this disability during the period of time from 
March 30, 1994 to May 1, 1997.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate for the relevant period of time.  The 
schedule provides for higher evaluations for PTSD under both 
the new and the old criteria.  However, as discussed above, 
the medical evidence simply does not reflect that the 
required manifestations are present for this period of time.

Second, the Board finds no evidence of an exceptional 
disability picture in this case during the relevant time 
period.  The veteran has not required hospitalization for his 
service-connected psychiatric disorder.  He has, however, 
reported regularly for outpatient treatment.  Yet, the record 
thus does not show that the treatment undertaken to date or 
recommended for the future is of such length or frequency as 
to render the application of the rating schedule inadequate.  
The veteran has argued that his service-connected PTSD, major 
depression with CFS severely impairs his ability to retain 
gainful employment.  To this end, he has presented a 
statement proffered by his father, in his capacity as the 
veteran's employer, as discussed above.  However, neither 
this statement, nor any other evidence in the claims file, 
establishes that the veteran was, during the time period from 
March 30, 1994 to May 1, 1997, found unemployable or 
incompetent or that he was discharged from employment solely 
due to his service-connected PTSD, major depression with CFS.  
Rather, the statements proffered by the veteran's employer 
shows that the veteran is unable to work due to both physical 
and psychiatric disabilities.  In addition, the veteran's own 
statements, as recorded in the medical evidence, concur.  
Hence, the evidence of record cannot show that the service-
connected PTSD, major depression with CFS, alone, interfered 
markedly with his employment so as to make application of the 
schedular criteria impractical from March 30, 1994 to May 1, 
1997.  As a whole, the evidence does not show that the 
impairment resulting solely from his PTSD, major depression 
with CFS, alone, warrants extra-schedular consideration for 
the time period from March 30, 1994 to May 1, 1997.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected PTSD, major 
depression with CFS is adequately compensated by the 50 
percent evaluation assigned under both the new and the old 
criteria for the time period from March 30, 1994 to May 1, 
1997.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted for the time 
period from March 30, 1994 to May 1, 1997.


ORDER

A rating greater than 50 percent for PTSD, major depression 
with CFS is denied for the period of time from March 30, 1994 
to May 1, 1997.



REMAND

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

VA outpatient records reveal that the veteran is receiving 
private medical treatment for his service-connected hepatitis 
and kidney condition.  These records must be obtained.

In addition, the record reflects that the veteran may now be 
receiving disability benefits from the Social Security 
Administration (SSA).  These records must also be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all private and VA health 
care providers who have treated the 
veteran for his hepatitis and kidney 
condition.  The RO should also obtain 
duly executed authorization for the 
release of any private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded the veteran for his hepatitis 
and kidney condition.  The RO should 
ensure that it has all existing post-
service treatment records of which it has 
notice.

3.  The RO should ascertain whether the 
veteran is receiving disability benefits 
from SSA.  If so, the RO should obtain 
from SSA the records pertinent to the 
veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  If the RO should determine that 
another VA examination(s) is(are) 
required to determine the nature and 
extent of the veteran's service connected 
hepatitis and service connected kidney 
condition, the RO should duly schedule 
such examination(s).  All indicated tests 
and studies should be accomplished.  The 
claims folder, to include any records 
obtained per this remand and a copy of 
this remand, should be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear and 
legible manner on the examination 
report(s).

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for the 
assignment of higher initial evaluations 
for his service-connected hepatitis and 
nephrolithiasis of left lobe.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158 and 3.655 (1999).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


- 2 -


